IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :           No. 2502 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 65 DB 2017
                                :
           v.                   :           Attorney Registration No. 201352
                                :
BRET KEISLING,                  :           (Dauphin County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 30th day of August, 2018, upon consideration of the Report and

Recommendations of the Disciplinary Board, Respondent Bret Keisling is suspended

from the Bar of this Commonwealth for a period of one year and one day, and he shall

comply with all the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).